DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of the application

This Office Action is in response to Applicant's Application filed on 11/05/2019. Claims 1-20 are pending for this examination.

Information Disclosure Statement

The information disclosure statement (IDS) submitted on 11/15/2019 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements have been considered by the examiner.

Allowance

Claims 1-20 are allowed.


Allowable Subject Matter

The following is an examiner’s statement of reason for allowance: 

The closest prior art of record, Grabau et al. (hereinafter Grabau, Patent No.: US 8,849,803), Kim et al. (hereinafter Kim, Pub. No.: US 2015/0206026), Kagnici (“Vibration Induced Fatigue Assessment in Vehicle Development Process”, International Scholarly and Scientific Research & Innovation 6(4) 2012), and Kadhim et al. (hereinafter Kadhim, “Effective strain damage model associated with finite element modelling and experimental validation”, International Journal of Fatigue 36 (2012) 194–205), taken either singly and/or in combination with other cited prior arts, do not teach or render obvious the invention as recited in the independent claims. More specifically, when taken in the context of the claim as a whole, the prior arts do not teach the limitations of: 

Claim 1: 
... input each operation parameter histogram and a plurality of test vehicle environment data to a machine learning program; 

output from the machine learning program a classification for each operation parameter histogram from the machine learning program, each classification representing a type of environment and a type of test vehicle use;

 input the classifications to a predictive damage model of a three-dimensional schematic of a vehicle component; and 

adjust one of a size or a shape of the three-dimensional schematic based the output of the predictive damage model.”

Claim 15 has substantially similar claim limitations as claim 1 shown above.


Claim 18: 
... means for inputting each operation parameter histogram and a plurality of test
vehicle environment data to a machine learning program;

means for outputting from the machine learning program a classification for each
operation parameter histogram from the machine learning program, each classification representing a type of environment and a type of test vehicle use;

means for inputting the classifications to a predictive damage model of a three-
dimensional schematic of a vehicle component; and

means for adjusting one of a size or a shape of the three-dimensional schematic
based the output of the predictive damage model.”

Grabau teaches collection of vehicular data and present them in the form of a histogram. Kim teaches generation of histogram and classifying data using machine learning. Kagnici design and validation in terms of durability using predictive vehicle fatigue model. Kadhim teaches modeling and design of components using damage model. However, none of the prior arts teach the claim limitations as recited above. 

As prior arts of record do not teach and/or suggest these claimed limitations, the independent claims 1, 15 and 18 are allowed because they include the above limitations. The remaining pending claims are allowed because they are dependent on an allowed claim.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."




Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOSSAIN M MORSHED whose telephone number is (571)272-3335.  The examiner can normally be reached on 12:00PM-9:00PM Eastern. The fax number and the email address for the examiner is (571)273-3335 and hossain.morshed@uspto.gov. Please note that an applicant can send email messages to the examiner but the examiner cannot send email messages to the applicant without written authorization from the applicant. An applicant can authorize the examiner for email communication by mentioning the following in an email, “According to MPEP 502.03, recognizing that Internet communications are not secure, I hereby authorize the examiner to communicate with me concerning any subject matter of this application by electronic mail. I understand that a copy of these communications will be made of record in the application file.”

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wei Zhen can be reached on 571-272-3708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HOSSAIN M MORSHED/Primary Examiner, Art Unit 2191                                                                                                                                                                                                        May 18, 2022